DETAILED ACTION
In a communication received on 6 September 2022, applicants amended claims 1, 12-14, 16-18, 21, and 22.
Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raffaele et al. (EP 1,233,333 A1) in view of Denner et al. (US 2017/0032147 A1), and further in view of Cheng (US 2004/0205650 A1).

With respect to claim 1, Raffaele discloses: a method to exchange data in a networked system (i.e., a personal device aimed at safeguarding the profile related privacy parameters of a user in Raffaele, ¶2, ¶9, ¶12), comprising: 
storing, by a web browser executed by a client device, a client device profile comprising a plurality of client device parameters and processor-executable instructions to generate a content request in a restricted environment (i.e., restricted access to user profile, a sandbox with restricted access to a profile containing personal and device info in Raffaele, abstract, fig. 1, ¶0033), within the client device, generated to restrict access, by the client device, to a particular content server (i.e., accessing server content using an environment with restricted access to profile, launching confined run time environment on the browser device for the downloadable service in Raffaele, ¶0014, ¶0021);
transmitting, by the web browser and in response to detecting the content slot, a content item parameter to the restricted environment within the client device prior to the client device requesting content from the particular content server (i.e., in response to identifying choices for user selection, the user selection of service is transmitted to the runtime environment for the purpose of further user request of subsequent content in Raffaele, ¶0014, ¶0039-40);
generating, within the restricted environment and prior to the client device requesting content from the particular content server, a parameter list based on the client device profile and the content item parameter (i.e., runtime environment generate a set of personalized permissions based on selective access to profile and the user selection of downloadable package prior to user selecting to retrieve further content in Raffaele, ¶0043-0044); and
receiving, by the client device and in response to transmitting the parameter list to the proxy server, a content item from the particular content server to render in the content slot of the web page (i.e., flight booking service presenting content based on the user profile in a secure permissioned way in Raffaele, ¶0046)

Raffaele discloses runtime environment transmits resulting permissioned profile information to the user and/or server (¶0045).  Raffaele do(es) not explicitly disclose the following.  Denner, in order to improve privacy for a user by obscuring user identifiable requests based on web usage patterns (¶0005), discloses: transmitting, by the restricted environment, the parameter list to a proxy server instead of the particular content server (i.e., runtime environment transmits resulting permissioned profile information to the user and/or other service provider in Raffaele, ¶0045);
[content item to render] based on the proxy server determining an aggregate value of at least one parameter in the parameter list satisfies a predetermined threshold. (i.e., proxy server analyzes patterns of web usage by the user to aggregate values and compare to thresholds in Denner, fig. 1, fig. 2, and ¶26).
Based on Raffaele in view of Denner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Denner to improve upon those of Raffaele in order to improve privacy for a user by obscuring user identifiable requests based on web usage patterns.

Raffaele discloses web browser rendering a web page and launching an environment for providing restricted access profile for a particular downloadable service from the server (¶0014, ¶0021).  Raffaele and Denner do(es) not explicitly disclose the following.  Cheng, in order to improve web content translation suitable for display on wireless devices (¶0005), discloses: detecting, within a web page being rendered at the client device, a content slot having executable instructions to create a content request to obtain content from the particular content server (i.e., detecting dynamic content in the requested web page, the dynamic content corresponding to scripts, applets embedded in the content that results in presentation of different content depending on user factors in Cheng, ¶0003, ¶0024, ¶0034).
Based on Raffaele in view of Denner, and further in view of Cheng, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cheng to improve upon those of Raffaele in order to improve web content translation suitable for display on wireless devices.

With respect to claim 2, Raffaele discloses: the method of claim 1, further comprising generating, by the web browser, a plurality of restricted environments, each of the plurality of restricted environments comprising a respective client device profile and a respective set of processor-executable instructions to generate the content request, wherein each of the plurality of restricted environments are associated with a different content server (i.e., launching specific sandbox corresponding to port/socket, user selecting from associated services; using one or more profiles for corresponding services in Raffaele, ¶7, ¶39).

With respect to claim 3, Raffaele discloses: the method of claim 1, further comprising: identifying, by the web browser, a content server associated with the content slot of the web page (i.e., personalization for a webpage constructed to include tailored content for display in Raffaele, ¶10); and
selecting, by the web browser, the restricted environment from a plurality of restricted environments based on an identification of the content server associated with the content slot of the web page (i.e., user selects specific service for requested webpage content in Raffaele, ¶39).

With respect to claim 4, Raffaele discloses transmitting result of permissioned access to profile to the user and/or server (¶45).  Raffaele do(es) not explicitly disclose the following.  Denner, in order to improve privacy for a user by obscuring user identifiable requests based on web usage patterns (¶0005), discloses: the method of claim 1, wherein the content item parameter comprises at least one of an identifier of the content slot, a request identifier, a base resource uniform resource locator (URL), or a URL of the web page (i.e., user history of requests include specific URLs times or ordering in Denner, ¶26).
Based on Raffaele in view of Denner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Denner to improve upon those of Raffaele in order to improve privacy for a user by obscuring user identifiable requests based on web usage patterns.

With respect to claim 5, Raffaele discloses: the method of claim 1, further comprising: receiving, by the web browser, a second web page comprising a second set of processor-executable instructions to generate the content request, wherein the second set of processor-executable instructions are provided by the content server (i.e., medical, professional, travel webpages for browsing in Raffaele, ¶46); and
updating, by the web browser, the processor-executable instructions stored in the restricted environment based on the second set of processor-executable instructions (i.e., requests corresponding to download of a respective package corresponding to a sandbox listening for multiple ports or contexts in Raffaele, ¶36).

With respect to claim 6, Raffaele discloses: the method of claim 1, further comprising: transmitting, by the web browser, a second content item parameter to the restricted environment based on the web browser receiving a second web page (i.e., medical, professional, travel webpages for browsing, multiple webpage packets for sandboxing in Raffaele, ¶46);
generating, by the web browser executing the processor-executable instructions stored in the restricted environment, a second parameter list based on the client device profile and the second content item parameter (i.e., generate a set of personalized permissions based on selective access to profile and the downloaded package from the server in Raffaele, ¶43-44).

Raffaele discloses transmitting result of permissioned access to profile to the user and/or server (¶45).  Raffaele do(es) not explicitly disclose the following.  Denner, in order to improve privacy for a user by obscuring user identifiable requests based on web usage patterns (¶0005), discloses: ;transmitting, by the web browser, the second parameter list to the proxy server (i.e., proxy server receiving users usage pattern and history in Denner, ¶29)receiving, by the web browser, a generic content item to render in a content slot of the second web page based on the proxy server determining a second aggregate value of at least one parameter in the second parameter list does not satisfy the predetermined threshold (i.e., based on a threshold of identifiability of the users web history, disrupting the ability of webpage hosts to deliver targeted specific content identifying the user in Denner, ¶29).
Based on Raffaele in view of Denner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Denner to improve upon those of Raffaele in order to improve privacy for a user by obscuring user identifiable requests based on web usage patterns.

With respect to claim 7, Raffaele discloses: the method of claim 1, further comprising selecting a portion of client device parameters to include in the parameter list to satisfy the predetermined threshold (i.e., sending only family information without sending medical or professional information in Raffaele, ¶46).

With respect to claim 8, Raffaele discloses: the method of claim 1, wherein the content item is selected based on at least one of the parameters in the parameter list (i.e., specifically sending favorite options of the family to the booking service in Raffaele, ¶46).

With respect to claim 9, Raffaele discloses: the method of claim 1, wherein parameters of the parameter list are configured based upon a frequency of occurrence of the parameters (i.e., user preferences and favorites among the profile information submitted in Raffaele, ¶46).

With respect to claim 10, Raffaele discloses transmitting result of permissioned access to profile to the user and/or server (¶45).  Raffaele do(es) not explicitly disclose the following.  Denner, in order to improve privacy for a user by obscuring user identifiable requests based on web usage patterns (¶0005), discloses: the method of claim 1, wherein receiving the content item comprises receiving the content item from the proxy server responsive to the proxy server receiving the content item from the content server (i.e., proxy server as intermediary for receiving URL responses and passing the appropriate response to the request of the user in Denner, ¶23).
Based on Raffaele in view of Denner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Denner to improve upon those of Raffaele in order to improve privacy for a user by obscuring user identifiable requests based on web usage patterns.

With respect to claim 11, Raffaele discloses transmitting result of permissioned access to profile to the user and/or server (¶45).  Raffaele do(es) not explicitly disclose the following.  Denner, in order to improve privacy for a user by obscuring user identifiable requests based on web usage patterns (¶0005), discloses: the method of claim 1, wherein transmitting the parameter list to the proxy server further comprises: encoding the parameter list as URL parameters (i.e., the sequence and timing of user URL requests is obscured using random valid URLs in Denner, ¶28-29);
generating a request URL by concatenating the URL parameters to a base URL included in the content item parameter (i.e., injecting additional URL requests along with the original URL request of the user in Denner, ¶28-29); and
transmitting the request URL to the proxy server. (i.e., automatically injecting random valid URLs to obscure web usage pattern of user in Denner, ¶28-29).
Based on Raffaele in view of Denner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Denner to improve upon those of Raffaele in order to improve privacy for a user by obscuring user identifiable requests based on web usage patterns.

With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 1.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 1.
With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 2.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 2.
With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 3.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 3.
With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 4.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 4.
With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 5.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 5.
With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 6.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 6.
With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 7.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 7.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 8.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 8.
With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 9.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 9.
With respect to claim 21, the limitation(s) of claim 21 are similar to those of claim(s) 10.  Therefore, claim 21 is rejected with the same reasoning as claim(s) 10.
With respect to claim 22, the limitation(s) of claim 22 are similar to those of claim(s) 11.  Therefore, claim 22 is rejected with the same reasoning as claim(s) 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sherman Lin
12/16/2022
/S. L./Examiner, Art Unit 2447

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447